On Petition for Rehearing.
Hadley, J.
13. Appellant has very earnestly, but courteously, insisted that this court should grant a rehearing and write another opinion, setting out the instructions which were considered and passed upon, without giving any extended discussion in support of our reasons for our decision thereon. Appellant claims this as a right, on the theory that it is entitled to have the questions on these instructions reviewed by the Supreme Court, on a petition to transfer. In this, however, appellant is laboring under a misconstruction of the transfer act. It has been held repeatedly by this court and the Supreme Court that the purpose of that act was to maintain uniformity of decisions for the benefit of the public, and whatever additional rights it granted to the litigant were incidental. United States Cement Co. v. Cooper (1900), 172 Ind. 599; Barnett v. Bryce Furnace Co. (1901), 157 Ind. 572; Klein v. Nugent Gravel Co. (1904), 162 Ind. 509; Cleveland, etc., R. Co. v. Van Natta (1909), 44 Ind. App. 608.
*55014. *549In the ease last cited the question here involved is fully discussed and determined. As is there said in the affirm*550anee of a case, the law does not require us to write any opinion whatever, and, as between the litigants, our decisions are final, unless in the interest of the public they should be set aside. We have reexamined the instructions referred to, and it seems so clear that no avaiL able error is presented thereon that we can see no useful purpose in setting them out or discussing them.
Petition for a rehearing is denied.